Citation Nr: 0510522	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability, and if so whether the reopened claim should be 
granted. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to December 
1984 and from September 1990 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  A claim for service connection for psychiatric disability 
was denied in unappealed rating decisions of September 1996, 
January 1997 and February 1998.

2.  The evidence received since the February 1998 rating 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim seeking service connection for 
psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for psychiatric disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in his or her 
possession that pertains to the claim.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen a previously 
denied claim for service connection for psychiatric 
disability.  Accordingly, no additional development with 
respect to this matter is required to comply with the VCAA or 
the implementing regulations. 

Accordingly, the Board will address the merits of the 
veteran's claim.

New and Material Evidence


Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date, in March 2001.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

The veteran originally submitted a claim for service 
connection for psychiatric disability in June 1996.  Service 
connection was denied by unappealed rating decisions of 
September 1996, January 1997 and February 1998.  The RO 
noted, in pertinent part, that the medical evidence of record 
did not show that the veteran's psychiatric disability had 
its onset during her military service. 

The current claim to reopen was received in March 2001.

The evidence received since the February 1998 rating decision 
includes a May 2002 statement from Paul A. Sayegh, M.D., 
which notes that the veteran was being treated for 
psychiatric problems, including bipolar disorder.  The 
veteran indicated to Dr. Sayegh that she had no history of 
psychiatric disorder until 1991, at which time she was 
prescribed medication for depression.  Dr. Sayegh opined that 
the veteran's psychiatric problems were related to her 
military service.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, because this 
evidence is competent evidence of the current presence of 
psychiatric disability that is etiologically related to 
military service, it is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, new and material evidence has been 
presented and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for psychiatric disability is granted.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim for 
service connection for psychiatric disability.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to her 
claim.

Specifically, the Board notes that it is not clear that all 
of the veteran's periods of service have been verified.  All 
periods of active service should be verified for the record, 
and the RO should arrange for an exhaustive search for all 
the veteran's service medical records.

Furthermore, in a claim received by the RO in March 2001, the 
veteran reported that she had been receiving treatment for 
bipolar disorder at the Fayetteville, North Carolina VA 
Medical Centers (VAMC) since 1997.  There is no indication 
that the RO requested copies of all the veteran's pertinent 
treatment records from the Fayetteville VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

In addition, it appears that the Social Security 
Administration might possess records potentially supportive 
of the veteran's claim.  

Finally, the Board notes that VA examination is necessary 
when there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  In this case, the veteran 
has not been afforded a VA examination specifically for the 
purpose of obtaining a medical opinion as to the etiology of 
any current psychiatric disability.

For the reasons noted above, the case is hereby REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should request the 
veteran to provide any pertinent evidence 
in her possession and to either provide a 
copy of any medical records, not already 
of record, pertaining to treatment or 
evaluation of her psychiatric disability 
during or subsequent to service or to 
provide the identifying information and 
any authorization necessary to enable the 
RO to obtain such evidence on his behalf.  
In particular, she should be requested to 
provide records pertaining to her 
psychiatric treatment in 1991 or the 
authorization and information necessary 
for VA to obtain those records on her 
behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any such evidence, it 
should so inform the veteran and her 
representative and request them to 
provide the outstanding evidence. 

3.  In any event, the RO or the AMC 
should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment and 
evaluation from the Fayetteville VA 
Medical Center.

4.  In addition, after obtaining any 
necessary information from the veteran, 
the RO should request the Social Security 
Administration to provide a copy of any 
disability determination for the veteran 
and the records upon which the disability 
determination was based.  

5.  The RO or the AMC should contact the 
appropriate service department and verify 
all periods of the veteran's service, 
including all periods of active duty.  

6.  The RO or the AMC should also arrange 
for an exhaustive search for all service 
medical records during the veteran's 
service.  The efforts to obtain such 
records should be documented. 

7.  When the above development has been 
completed, the RO or the AMC should 
arrange for the veteran to undergo a VA 
examination by a psychiatrist to 
determine the etiology of any currently 
present psychiatric disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of her pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not (50 percent or better 
probability) that any currently diagnosed 
psychiatric disability originated during 
the veteran's military service or is 
otherwise etiologically related to 
service.

The examiner should set forth the 
complete rationale for all opinions 
expressed.

8.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
adjudicate the reopened claim for service 
connection for psychiatric disability 
based on a de novo review of all 
pertinent evidence and without regard to 
any prior decisions on this claim.  

10.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


